Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-8 have been examined.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,504,357 in view of claims 1,4,16,18,20,22,23 of U.S. Patent No.  9,607,503 or claims 1,4,16,18,20 of U.S. Patent No.  8,917,176. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claim 1 would encompass the broader claims 1 and 4.  The claim subject matter “determine a relevant perimeter based on pre-configured criteria and based on the received event data” of claim 1 is shown by “process the event data to determine an event perimeter, and in real time, adjust the event perimeter according to a pre-configured criteria” of claim 1 of U.S. Patent No. 10,504,357. Claim 1 of U.S. Patent No. 10,504,357 further shows a plurality of networked wherein the event data is received from a plurality of data sources and detection systems by a communication management system configured to author the one or more communications based on the received event data and sent to the selected one or more digital interfaces via a message distribution system. Claims 1,4,16,18,20,22,23 of U.S. Patent No.  9,607,503 or claims 1,4,16,18,20 of U.S. Patent No.  8,917,176 shows the event data is received from data source by a communication management system configured to author the one or more communications based on the received event data and sent to the selected one or more digital interfaces. Claim 4 of U.S. Patent No.  9,607,503 or claims 4 of U.S. Patent No.  8,917,176 shows a message distribution system.  Therefore, it would have been obvious at the time the invention was made to incorporate the communication management system and message distribution system as shown by U.S. Patent No.  9,607,503 and/or U.S. Patent No.  8,917,176 to enhance the data processing and data distribution function in order to facilitate authorization of communication.  In addition, the shown “plurality of data sources and detection systems” by U.S. Patent No. 10,504,357 can be incorporated with event data of U.S. Patent No.  9,607,503 and/or U.S. Patent No.  8,917,176. It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,4,5,11,16,18,20,22,23 of U.S. Patent No. 9,607,503 in view of claim 1 of U.S. Patent No. 10,504,357. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims 1,2,4,5,11,16,18,20,22,23 of  wherein the event data is received from a plurality of data sources and detection systems by a communication management system configured to author the one or more communications based on the received event data and sent to the selected one or more digital interfaces via a message distribution system”.  However, at least the recited “environmental conditions or situational awareness data” can be interpreted as the claimed pre-configured criteria.  Claim 1 of U.S. Patent No. 10,504,357 shows determine and adjust perimeter based on pre-configured criteria and event data.  It would have been obvious at the time the invention was made to include the pre-configured criteria as suggest by U.S. Patent No. 10,504,357 because it would increasing the accuracy and effective to determine the relevant perimeter based on pre-configured criteria, for example, user desired and pre-set relevant criteria. It would be an implementation of use of known techniques to improve similar devices in the same way.  In addition, Claim 1 of U.S. Patent No. 10,504,357 further shows a plurality of networked sensors, alert feeds and data sources which can be implemented as the newly amended “a plurality of data sources and detection systems” which can be incorporated with event data of U.S. Patent No.  9,607,503 as the claimed a plurality of data sources and detection systems.  Claim 4 of U.S. Patent No.  9,607,503 or claims 4 of U.S. Patent No.  8,917,176 shows a message distribution system.  Therefore, it would have been obvious at the time the invention was made to incorporate the communication management system and message distribution system as shown by U.S. Patent No.  9,607,503 to enhance the data processing and data distribution function in order to facilitate authorization of communication.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,4,5,11,16,18,22,23 of U.S. Patent No. 8,917,176 in view of claim 1 of U.S. Patent No. 10,504,357. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims ,2,4,5,11,16,18,22,23 of  U.S. Patent No. 8,917,176 would encompass the broader claims 1-10, expect the invention of  U.S. Patent No8,917,176 does not explicitly mention pre-configured criteria.  However, at least the recited “environmental conditions or situational awareness data” can be interpreted as the claimed pre-configured criteria.  Claim 1 of U.S. Patent No. 10,504,357 shows determine and adjust perimeter based on pre-configured criteria and event data. It would have been obvious at the time the invention was made to include the pre-configured criteria as suggest by U.S. Patent No. 10,504,357 because it would increasing the accuracy and effective to determine the relevant perimeter based on pre-configured criteria, for example, user desired and pre-set relevant criteria. It would be an implementation of use of known techniques to improve similar devices in the same way.  The invention of U.S. Patent No. 8,917,176 does not explicitly mention pre-configured criteria and the newly amended “wherein the event data is received from a plurality of data sources and detection systems by a communication management system configured to author the one or more communications based on the received event data and sent to the selected one or more digital interfaces via a message distribution system”.  However, at least the recited “environmental conditions or situational awareness data” can be interpreted as the claimed pre-configured criteria.  Claim 1 of U.S. Patent No. 10,504,357 shows determine and adjust perimeter based on pre-configured criteria and event data.  It would have been obvious at the time the invention was made to include the pre-configured criteria as suggest by U.S. Patent No. 10,504,357 because it would increasing the accuracy and effective to determine the relevant a plurality of data sources and detection systems.  Claim 4 of U.S. Patent No.  9,607,503 or claims 4 of U.S. Patent No.  8,917,176 shows a message distribution system.  Therefore, it would have been obvious at the time the invention was made to incorporate the communication management system and message distribution system as shown by U.S. Patent No.  9,607,503 to enhance the data processing and data distribution function in order to facilitate authorization of communication.


Current Application
US 10,504,357
US 9,607,503 (B)
US 8,917,176 (A)
1
1 in view of 1,4,16,18,20,22,23 of US 9,607,503 or 1,4,16,18,20 of US 8,917,176
1,4,16,18,20,22,23 in view of claim 1 of US 10,504,357
1,4,16,18,20 in view of claim 1 of US 10,504,357 and claims 
2

5
5
3

2
2

1 in view of 1,4,16,18,20,22,23 of US 9,607,503 or 1,4,16,18,20 of US 8,917,176
1,4,16,18,20,22,23  in view of claim 1 of US 10,504,357
1,4,16,18,20  in view of claim 1 of US 10,504,357
5

5
5
6

2
2
7

1,4,16,18,20,22,23 in view of claim 1 of US 10,504,357
1,4,16,18,20 in view of claim 1 of US 10,504,357 and claims
8

1,4,16,18,20,22,23 in view of claim 1 of US 10,504,357
1,4,16,18,20 in view of claim 1 of US 10,504,357 and claims










 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter et al. (U.S. 2003/0069002).
As per claim 7, Hunter discloses an event management communications computing device system (shown by the National level of the host facility) configured to communicate over a network (communications network as a communication channel), wherein the system is caused to:
receive an event data from a plurality of data sources and detection systems (the entire system structure; Fig 1-2; for example, Para. 75; the sensor is networked with the system from EFAN device, alert generation and notification; Para. 74,76,81; data sources as for example, data from EFAN device, etc.); THINXTREAM-POO 1 CONT3 
-4-based on the received event data from the plurality of data sources and detection systems, determine the event perimeter (Para. 58,77; would have been obviously shown by the content filtering system which prioritizes the information and regional selection; Hunter states a data collection system equipped with one or more sensors for detecting one or more of a plurality of potentially hazardous environmental conditions (Para. 14).  Emergency notification data is processed by processor 29 located at the Cable TV, BDS headend or Internet ISP entities so that it may be targeted according to known geographic and spatial location of a group or individual users in accordance with the information.  For example, in the case of the recent horrific terrorist attaches on New York City, individual households and business within the lower Manhattan would be able to receive custom tailored messages (Para. 56). Filter devise provide in each household set-top box receiver allow selection of messages only intended for specific households at specific locations (e.g., eastern Virginia) (Para. 77).  In other words, the system of Hunter is implemented in Nationwide level include multiple areas, therefore the event perimeter in respect to a specific hazard location will need to be determined. The proximity is predetermined, but the specific hazard area according to the received event data is dynamically determined, therefore the corresponding event perimeter (proximity in response to the hazard area) is also changed and determined respectively); the host facility receives alert data from the EFAM device to perform data analysis and determine a specific area based on the location of the EFAM in which represent the event perimeter; in other words, the part of the host facility is configured to receive an event perimeter. It would be an implementation of choosing from a finite number of identified, predictable solutions) and author (writing/generating/creating) a Fig. 7-8; Para. 58,114-118) for a corresponding plurality of digital interfaces identified within the determined event perimeter (Fig. 1-8; Para. 14,16,56-57,62-63,75-77,81,114; processing the event perimeter to determine interfaces within the event perimeter; Para. 77,112,114; the operation of based upon a protocol established for that particular area (Para. 132) would have been obviously implemented as the claimed based on detecting the single or plurality of digital interfaces connected to the communication network within the received event perimeter because the protocol establishment would require detection or determination of the communication between a particular device within the area and host facility.  A person of ordinary skill in the art would have had good reason to purse the known options of any kind of known communication establishment such as detection or request acquisition); and 
send and display the plurality of communications to the corresponding plurality of digital interfaces identified within the determined event perimeter (Fig. 1-8; Para. 14,16,56-57,62-63,75-77,81,114; the emergency communication is sent and displaying the one or more emergency communications on the determined interfaces Fig. 1-8; Para. 51,55,61) via a message distribution system (Fig. 1-8; Para. 14,16,56-57,62-63,75-77,81,114; Cable TV or DBS network could be associated as advertising network operators, which is well known in the art). 

As per claim 8, Hunter discloses, in an event management communications computing device system configured to communicate over a network, a method comprising: 
receiving an event data from a plurality of data sources and detection systems (the entire system structure; Fig 1-2; for example, Para. 75; the sensor is networked with the system from EFAN device, alert generation and notification; Para. 74,76,81; data sources as for example, data from EFAN device, etc); 
based on the received event data from the plurality of data sources and detection systems, determining the event perimeter (Para. 58,77; would have been obviously shown by the content filtering system which prioritizes the information and regional selection; Hunter states a data collection system equipped with one or more sensors for detecting one or more of a plurality of potentially hazardous environmental conditions (Para. 14).  Emergency notification data is processed by processor 29 located at the Cable TV, BDS headend or Internet ISP entities so that it may be targeted according to known geographic and spatial location of a group or individual users in accordance with the information.  For example, in the case of the recent horrific terrorist attaches on New York City, individual households and business within the lower Manhattan would be able to receive custom tailored messages (Para. 56). Filter devise provide in each household set-top box receiver allow selection of messages only intended for specific households at specific locations (e.g., eastern Virginia) (Para. 77).  In other words, the system of Hunter is implemented in Nationwide level include multiple areas, therefore the event perimeter in respect to a specific hazard location will need to be determined. The proximity is predetermined, but the specific hazard area according to the received event data is dynamically determined, therefore the corresponding event perimeter (proximity in response to the hazard area) is also changed and determined respectively; the host facility receives alert data from the EFAM device to perform data analysis and determine a specific area based on the location of the EFAM in which represent the event perimeter; in other words, the part of the host facility is configured to receive an event perimeter. It would be an implementation of choosing from a finite number of identified, predictable solutions) and authoring (writing/generating/creating) a Fig. 7-8; Para. 58,114-118) for a corresponding plurality of digital interfaces identified within the determined event perimeter (Fig. 1-8; Para. 14,16,56-57,62-63,75-77,81,114; processing the event perimeter to determine interfaces within the event perimeter; Para. 77,112,114; the operation of based upon a protocol established for that particular area (Para. 132) would have been obviously implemented as the claimed based on detecting the single or plurality of digital interfaces connected to the communication network within the received event perimeter because the protocol establishment would require detection or determination of the communication between a particular device within the area and host facility.  A person of ordinary skill in the art would have had good reason to purse the known options of any kind of known communication establishment such as detection or request acquisition); 
 sending and displaying the plurality of communications to the corresponding plurality of digital interfaces identified within the determined event perimeter (Fig. 1-8; Para. 14,16,56-57,62-63,75-77,81,114; the emergency communication is sent and displaying the one or more emergency communications on the determined interfaces Fig. 1-8; Para. 51,55,61) via a message distribution system (Fig. 1-8; Para. 14,16,56-57,62-63,75-77,81,114; Cable TV or DBS network could be associated as advertising network operators, which is well known in the art). 

As per claim 1, Hunter discloses an event management communications computing device system (the entire system structure; Fig 1-2) configured to communicate over a network, wherein the system is caused to: 
receive an event data (Para. 58,77); 

identify a plurality of digital interfaces within the determined relevant perimeter (Since the content filtering system which prioritizes the information and regional selection based on the perimeter or geographic location, therefore it would have been obviously the prioritizes the information and regional selection would in term of identify a plurality of specific digital interfaces within the determined relevant perimeter; In addition, processing the event perimeter to determine interfaces within the event perimeter is shown in Para. 77,112,114); 

Hunter further shows wherein the event data is received from a plurality of data sources and detection systems (the entire system structure; Fig 1-2; for example, Para. 75; the sensor is networked with the system from EFAN device, alert generation and notification; Para. 74,76,81; data sources as for example, data from EFAN device, etc.)by a communication management system (shown by the National level of the host facility) configured to author (writing/generating/creating) the one or more communications (Fig. 7-8; Para. 58,114-118) based on the received event data (Fig. 1-8; Para. 14,16,56-57,62-63,75-77,81,114; processing the event perimeter to determine interfaces within the event perimeter; Para. 77,112,114; the operation of based upon a protocol established for that particular area (Para. 132) would have been obviously implemented as the claimed based on detecting the single or plurality of digital interfaces connected to the communication network within the received event perimeter because the protocol establishment would require detection or determination of the communication between a particular device within the area and host facility.  A person of ordinary skill in the art would have had good reason to purse the known options of any kind of known communication establishment such as detection or request acquisition) and sent to the selected one or more digital interfaces (Fig. 1-8; Para. 14,16,56-57,62-63,75-77,81,114; the emergency communication is sent and displaying the one or more emergency communications on the determined interfaces Fig. 1-8; Para. 51,55,61) via a message distribution system (Fig. 1-8; Para. 14,16,56-57,62-63,75-77,81,114; Cable TV or DBS network could be associated as advertising network operators, which is well known in the art). 
As per claim 2, the invention of Hunter meets the limitation of claim and Hunter further shows the system is further caused to: send the one or more communications to the one or more corresponding selected digital interfaces via the message distribution (Fig. 1-8; Para. 14,16,56-57,62-63,75-77,81,114; Cable TV or DBS network could be associated as advertising network operators, which is well known in the art).
As per claim 3, the combined invention of Hunter in view of McKenna meets the limitation of claim and Hunter further shows the plurality of digital interfaces are comprised in a plurality of corresponding digital displays, digital signage systems, OOH digital signage systems, monitors, wireless communication devices, mobile phones, or access devices connected to the network (Fig. 3-5; Para. 51,55,61; TV).
As per claims 4-6, they corresponds to claims 1-3; they are therefore rejected for the similar reasons set forth. 
Claim Objections
Claim 2 is objected to because of the following informalities:  the claim limitation “the message distribution” in line should be replaced with “the message distribution system” because it appears the term “system” has been deleted.  Appropriate correction is required.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HOI C LAU/Primary Examiner, Art Unit 2689